Citation Nr: 0122418	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-07 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bipolar disorder.

In April 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claim.  38 
C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  There is competent evidence from a private physician 
indicating that the diagnosis of bipolar disorder is related 
to the veteran's service.

2.  There is competent evidence from a VA physician 
indicating that the diagnosis of bipolar disorder is not 
related to the veteran's service.

3.  The evidence is in equipoise.



CONCLUSION OF LAW

Entitlement to service connection for bipolar disorder is 
warranted.  38 C.F.R. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that at enlistment, the 
psychiatric evaluation was reported as normal.  In October 
1973, the veteran underwent a psychiatric consultation.  The 
psychiatric consultation is not of record.  The veteran was 
prescribed Valium at that time.  At the time of discharge in 
February 1974, psychiatric evaluation was reported as normal.

A November 1973 private medical record shows that the veteran 
was prescribed Valium.  An April 1980 private medical record 
shows that the veteran was prescribed Limbitrol.  Additional 
private medical records show he continued to take Limbitrol 
in 1981 and 1984 through 1986.  The private physician noted 
at various times that the veteran was having stress at work.

An October 1993 neuropsychological consultation report shows 
that the veteran underwent thorough testing.  The private 
psychologist entered a diagnosis of adult attention deficit 
disorder and a differential diagnosis of bipolar disorder, 
type II.

In a November 1995 letter, a private psychiatrist noted the 
veteran had been hospitalized for in-patient treatment from 
October 1995 to November 1995 for severe depression 
associated with severe mood swings, anxiety, irritability, 
and suicidal and assaultive ideations, as well as some 
paranoid preoccupation.  The private physician stated the 
veteran's diagnoses were mixed type bipolar disorder and 
adult attention deficit hyperactivity disorder.

In a May 1999 letter, the same private psychiatrist stated 
that the veteran had been in treatment with him since April 
1995 and that his primary psychiatric disorders were bipolar 
disorder and attention deficit hyperactivity disorder.  The 
private physician noted that the veteran continued to be in 
treatment.  He stated, "I believe [the veteran's] bipolar 
disorder probably began abruptly with an acute manic episode 
while on active military duty in October, 1973, in New 
London, Connecticut."  The private physician noted the 
veteran had received a brief consultation at that time and 
had been prescribed Valium.

In a May 1999 letter, a private professional counselor stated 
that she had initially seen the veteran in September 1993, at 
which time he had presented with "classic symptoms" of 
clinical depression and issues related to recovery from 
chronic alcoholism.  She stated that many of the issues she 
discussed with the veteran were problems related to alcohol 
abuse, and noted that he had improved "markedly" over a 
period of several months.  The professional counselor stated 
that during this treatment, she noticed that the veteran had 
classic symptoms of mania and that many of the veteran's 
previous "problem" behaviors had occurred during manic 
episodes.  She stated she referred the veteran to a clinical 
psychologist in August 1994, which confirmed the diagnosis of 
bipolar disorder.  She further stated she referred the 
veteran to a psychiatrist in April 1995 for a regimen of 
medication.

A July 1999 VA psychiatric evaluation report shows the 
veteran reported that he had discovered that there was no 
showing of a diagnosis of a psychiatric disorder while in 
service.  He reported the October 1973 incident, stating he 
had become extremely anxious and thought he was going crazy.  
The veteran stated he worked for the Post Office following 
his discharge from service and in 1994 or 1995 he was 
diagnosed with bipolar disorder.  The VA psychiatrist 
reported the veteran's family history, work history, 
activities of daily living, and mental status.  He entered 
diagnoses of bipolar disorder and attention deficit disorder.  

The VA psychiatrist stated he could not find any data to 
connect the veteran's bipolar disorder with his heightened 
anxiety in October 1973.  He noted that the in-service 
psychiatric consultation was not of record, but that he felt 
certain that the psychiatrist did not diagnose mania or 
hypomania but only saw increased anxiety for which he 
prescribed Valium.  He stated that Valium was an acceptable 
treatment for anxiety.  The VA psychiatrist opined that if 
the in-service psychiatrist had seen what was now called 
bipolar disorder, Valium would not have been prescribed but 
rather an anti-psychotic medication.  He noted the veteran's 
bipolar disorder was obscured by his alcohol abuse and 
estimated that the bipolar disorder probably began in the 
1980s.  He stated that the private psychiatrist had only the 
veteran's history on which to base his opinion.  Lastly, the 
VA psychiatrist stated that the a statement submitted by the 
veteran, which described the feelings he had in October 1973, 
sounded "very much like an anxiety attack" as opposed to a 
hypomanic episode.

In a statement received in October 1999, a fellow serviceman 
stated that he remembered the veteran being "squirrelly" 
when they had come back from Cuba while in service and that 
the veteran had seen a doctor.  He noted he did not know the 
diagnosis that the doctor had given him.  He added that he 
remembered the veteran losing weight and being "real nervous 
all the time."

In a statement received in October 1999, the veteran's former 
spouse stated she remembered the veteran having anxiety 
attacks while in service and that such attacks were serious 
enough that he would not come home and stayed on the base 
instead.  The veteran's former spouse stated the veteran had 
difficulty coping with his mental state.

Statements received in October 1999 from the veteran's 
brothers indicate that they noticed a change in his behavior 
during his time in service.  They stated the veteran seemed 
scattered and obsessive and that he was not pleasant to be 
around.

In April 2000, the veteran and his former spouse presented 
oral testimony before a Hearing Officer at the RO.  The 
veteran stated that he injured his hand while on a boat 
during service.  He noted that another sailor had injured 
himself as well, and that his superior berated him but showed 
concern for the other sailor.  The veteran stated he noticed 
that after this incident, he had mental problems and would 
isolate himself.  He stated he lost weight as a result of his 
depression.  The veteran reported he had been sent to see a 
psychiatrist and had been prescribed Valium.  He noted the 
first time he was hospitalized was in 1995.

The veteran's former spouse stated that she had attended a 
session with the veteran and the psychiatrist while the 
veteran was in service.  She stated the discussion was about 
the change in the veteran's mental state.  

In an April 2000 statement from the fellow serviceman, he 
stated he noticed a change in the veteran's mental state 
during service.  The veteran's former spouse submitted 
another statement at that time, reiterating what she had 
stated previously.

In an April 2000 letter, the private psychiatrist stated that 
he had reviewed the veteran's military service medical 
record, recent letters and statements from relatives and non-
relatives who were familiar with the veteran's behavior 
during service and concluded that the veteran's bipolar 
disorder began in 1973 while still in service.  He stated 
that the onset of bipolar disorder was described as an 
evolving pattern of mood swings varying from hypomanic and 
manic behavior with times of acting in a quite inappropriate 
and even bizarre manner to times of depression characterized 
by extreme isolation and social withdrawal.  The private 
psychiatrist stated that the veteran continued to have this 
pattern of severe mood swings until being diagnosed with 
bipolar disorder in the 1990s.  

In a June 2001 letter, the veteran's private psychiatrist 
stated that he had reviewed "all the evidence and records in 
this case" and continued to hold his April 2000 opinion that 
bipolar disorder had its onset in service.

In a July 2001 letter, a private psychologist noted that he 
had first evaluated the veteran in 1993 for symptoms of 
attention deficit disorder.  He stated that at that time, 
they focused on the veteran's long history of 
learning/hyperactivity issues, but he noted that the veteran 
had given a history that could be consistent with the 
diagnosis of bipolar disorder, which he had determined at 
that time had been a differential diagnosis.  He stated that 
in retrospect, it was clear to see that the veteran had 
reported many symptoms consistent with bipolar disorder going 
back many years and very possibly predating the veteran's 
entry into service.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
was like a "class clown."  He reported the incident in 
service when he injured his hand and was yelled at by his 
superior, which was the start of his depressed state.  The 
veteran stated that bipolar disorder ran in his family and 
thus he was probably susceptible to it.  

II.  Duty to Assist

VA has issued final regulations to implement the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
The Board is aware that an October 1973 psychiatric 
consultation is not part of the veteran's service medical 
records.  The record reflects that in October 1998, the RO 
attempted to obtain that record and that it could not be 
located.

In the August 1999 rating decision on appeal, the February 
2000 statement of the case, and the April 2001 supplemental 
statement of the case, the RO informed the veteran of the 
evidence necessary to establish service connection for 
bipolar disorder.  The Board notes that in the April 2001 
supplemental statement of the case, the Decision Review 
Officer did an extremely thorough job in stating what 
evidence was necessary to establish service connection for 
bipolar disorder and in explaining why the evidence against 
the claim preponderated over the evidence that supported the 
claim.  In the February 2000 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for service connection.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Colorado Department of Human 
Services.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the record discloses that the veteran reported 
receiving treatment from a private facility and a private 
physician.  The RO obtain those records.  The veteran has 
submitted additional records related to his claim.  Although 
the veteran reported additional treatment by a private 
physician at the July 2001 hearing, he was unable to remember 
the physician's name, and thus such records would not be 
obtainable.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA psychiatric evaluation 
related to his claim.

The Board notes that in April 2001, the RO wrote the veteran 
a letter specifically related to enactment of the VCAA and 
its duties to him as a veteran.  The RO was very detailed in 
explaining what evidence was necessary to establish service 
connection.  A May 2001 letter from the RO to the veteran 
indicates that it had had a conversation with the veteran as 
to what kind of evidence could be used to establish 
entitlement to service connection for bipolar disorder and 
that the veteran had indicated that he had nothing further he 
wanted to submit.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown,  4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis, such as bipolar disorder, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that service connection is warranted for bipolar 
disorder.  The reasons follow.

The veteran has submitted medical opinions from his treating 
psychiatrist, who stated that he had reviewed the evidence of 
record, including the veteran's service medical record and 
lay statements from individuals who had had an opportunity to 
observe the veteran while he was in service, and found that 
the evidence established that bipolar disorder had its onset 
in service.  Thus, this medical opinion supports the 
veteran's claim.  The Board notes that the veteran's 
brothers, his former spouse, and a fellow serviceman, who 
served with the veteran, have all provided statements (and 
the veteran's former spouse also provided sworn testimony) as 
to the veteran's change in behavior in service.  This 
evidence also supports the veteran's claim that he had mental 
problems while in service.

In a July 1999 VA psychiatric evaluation report, the VA 
psychiatrist stated that he could not find any data in the 
record to connect the veteran's bipolar disorder with his 
heightened anxiety in October 1973.  The VA psychiatrist 
substantiated his findings with evidence in the record (or 
lack thereof) and medical principles.  He noted that the 
psychiatric consultation that had occurred in service was not 
in the record and that when the veteran filed his claim for 
service connection for bipolar disorder in October 1998, the 
episode he had described that had occurred in service sounded 
more like an anxiety attack than a hypomanic episode.

Both the VA psychiatrist and the private psychiatrist state 
their reasons for their determinations and both are 
convincing.  Although the Decision Review Officer who issued 
the April 2001 decision provided very convincing arguments as 
to why the evidence against the veteran's claim preponderated 
over that which supported his claim, the Board finds that it 
is unable to ascribe greater weight to the VA opinion, which 
is against the veteran's claim, or the private opinion, which 
supports the veteran's claim, and the evidence is therefore 
in equipoise.  As stated above, when the evidence is in 
relative equipoise as to the merits of an issue, then the 
benefit of the doubt in resolving the issue is to be given to 
the veteran.  See 38 C.F.R. § 3.102 (2000); Gilbert, 1 Vet. 
App. at 55.  Accordingly, the Board concludes that service 
connection is warranted for bipolar disorder.


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

